857 A.2d 675 (2004)
LEE PUBLICATIONS, INC., Publisher of The Sentinel and Carol Talley, Executive Editor and Acting Publisher of the Sentinel, and The Patriot-News and Cate Barron, Appellants,
v.
The DICKINSON SCHOOL OF LAW of the Pennsylvania State University Association, and the Board of Governors of the Dickinson School of Law of the Pennsylvania State University Association, Appellees.
Supreme Court of Pennsylvania.
September 16, 2004.

ORDER
PER CURIAM.
AND NOW, this 16th day of September 2004, the above-captioned appeal was improvidently granted and is hereby DISMISSED. Furthermore, Appellees' Motion to Dismiss for Mootness is hereby DENIED.
Justice EAKIN did not participate in this matter.